 240DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Within 10 days from the date of this Decision and Determina-tion of Dispute, Local #69, International Typographical Union,AFL-CIO, shall notify the Regional Director for Region 8, in writing,whether it will or will not refrain from forcing or requiring the Com-pany, by means proscribed by Section 8(b) (4) (D), to award thework in dispute to its members rather than to employees representedby Local 245.Atlanta Gas Light CompanyandTruck Drivers and HelpersLocalUnion 728,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Cases Nos. 10-RC-6411, 10-RC-6452, and 10-RC-6504.April 20,1966DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9(c) of the National LaborRelations Act, as amended, hearings were held at Atlanta, Georgia, onSeptember 2 and 21 and November 2, 1965, before Hearing OfficersRobert C. D. McDonald and John B. Luke. The Hearing Officers'rulings made at the hearings are free from prejudicial error and arehereby affirmed.Thereafter, the Employer filed a brief.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Jenkins and Zagoria].Upon the entire record in these cases, including the Employer'sbrief, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The Petitioner is a labor organization and claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSections 9(c) (1) and 2(6) and (7) of the Act.4. In Case No. 10-RC-6411, the Petitioner seeks a unit limited tosome of the clerical employees employed in the Employer's Atlantadivision in an office building located at Caroline Street SE., Atlanta,Georgia.The limited unit sought would consist of about 25 clerksemployed in a separate partitioned area, the dispatcher's office, andradio room of the service department.These employees dispatchwork orders to service employees to provide repair and maintenanceservice to the Employer's customers, and also maintain accurate rout-158NLRB No. 25. ATLANTA GAS LIGHT COMPANY241ing and completion records concerning such work.The Petitionerwould exclude from the unit sought about 11 clerical employees whowork in the same service department, but outside the partition, filingand maintaining records pertaining to the repair and maintenanceservices.In addition, the Petitioner would exclude approximately42 clerks in the customer service bureau who handle telephone andother customer requests for such services.'The customer servicebureau clerks work in immediate proximity to the service depart-ment's clerks and process to them service requests for transmissionby radio and telephone to servicemen in the field.The Petitionerwould also exclude more than 100 remaining Atlanta division clerkswho perform clerical work which is related to applications for serv-ice, and various other functions.Finally, Petitioner would excludethe Atlanta division clerical employees who work in several branchoffices, performing functions such as those described above.While contending that the unit of clerk-dispatchers sought is anappropriate one, because its employees have the same conditions ofemployment and perform a distinct function in a particular area,Petitioner alternatively asserts its willingness to participate in anelection inany unit found appropriate which includes the clerk-dispatchers.The Employer contends that a trait of all of its clerks processingwork for the Atlanta division would constitute the appropriate unit.The above evidence shows that clerk-dispatchers in the servicedepartment during the day spend about 90 percent of their time inthe radio room area sending work orders to servicemen and main-taining routing and completion records on such work.However,they spend a substantial amount of time at night performing thesameclerical duties carried out by customer service bureau clerksduring the day. In addition, the clerk-dispatchers consult and main-tain both service department and customer service bureau files on thenight and early morning shifts 2 Further, the service functions per-formed by clerical employees in both the customer service bureau andthe service department are closely related to the functions performedby other clerical employees in the Atlanta division.Under all of the above circumstances, we find that the limited clerk-dispatcher unit requested in Case No. 10-RC-6411 is not an appro-priate one for collective-bargaining purposes.While Petitioner has1 The customer service bureau is not a part of the service department,but is functionallyresponsibleto the headof that department as regards customer service.Clerks in thisbureau bear the classification clerk or clerk-dispatcher dependingon whether they areemployed during the day or at night,the latter classification carrying a slight differentialin pay fornight duty.2 Customer history cards are maintained in the customer service bureau and may havea bearing on current service request.221-731-67-vol. 158-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDindicated a willingness to accept some broader unit which wouldinclude the clerk-dispatchers, we do not find the present record to beone which is fully enough developed to enable us to determine whatbroader unit of the Employer's clerical employees would constitutean appropriate unit.Accordingly, we shall dismiss the petition filedin Case No. 10-RC-6411.In Case No. 10-RC-6452, the Petitioner seeks a unit limited to thefive meterreaders employed in the accounting department at theEmployer'sMarietta,Georgia, office.The Employer contends thatsuch a unit is not an appropriate one for the purposes of collective bar-gaining, and that an appropriate unit encompassing the meterreaderswould be a unit of all accounting department employees at its Mariettaoffice.Such a unit would include, in addition to the meterreaders,five clerks who use the data collected by the meterreaders for billingpurposes,and two collectors who obtainpayment of delinquentaccounts.The meterreaders,clerks, and collectors all work under thesupervision of a single office supervisor.As the Petitioner indicatedat the hearing its willingness to represent any unit found appropriateatMarietta which includes the meterreaders, we find appropriate aunit of all employees in the Employer's accounting department at itsMarietta office.In Case No. 10-RC-6504, Petitioner seeks a unit of all distributionand service employees employed in the Employer's Macon, Georgia,division, excluding office clerical and all other employees.The unitrequested would encompass a divisionwide group of operating employ-ees in the Employer's service and distribution departments.How-ever, Petitioner would also include four clerk-dispatchers who areemployed at the Mulberry Street service center,five meterreadersemployed at the downtown office, and one warehouse clerk.Theservice department employees.installmeters,service customer appli-ances, and perform related work in Macon and surrounding com-munities in the Macon division. The distribution department employ-ees construct and maintain gas mains and customer service linesthroughoutthe same area.The Employer agrees that a divisionwide unit of its distributionand service employees constitutes an appropriate unit for the purposesof collective bargaining, but maintains that the clerk-dispatchers,warehouse clerk, and meterreaders should be excluded from the unitas office clerical employees in view of the clerical nature of their dutiesand the close relation their work bears to that performed by otherclerical employees throughout the Macon division.The record shows that the four clerks with dispatching duties,whom Petitioner would include in the unit, receive immediate super-vision as regards their dispatching and clerical duties from a chief ATLANTA GAS LIGIIT COMPANY243dispatcher.It also shows that these clerk-dispatchers regularly per-form many of the same clerical duties as four other clerks at the serv-ice center whom Petitioner would exclude.Moreover, the clerk-dispatchers are generally interchanged with these other clerks as workrequirements necessitate, and they receive supervision from the chiefclerk not only as regards some of their clerical duties but also in suchadministrative matters as their time vouchers.3As it is evident thatthe duties of the four clerk-dispatchers are typical of those customarilyperformed by other excluded office clerical employees in the Macondivision and that they do not perform distribution or service duties,we shall exclude them from the present unit as office clerical employees.The five employees who work out of the Employer's downtownoffice reading meters in the Macon division area are also alleged by thePetitioner to be service employees who should be included in the unit.The Employer, however, asserts that these employees perform duties(the reading, but not the installation or repair of meters) which aremore closely related to those of clerks who record the meter readingsreturned to the office, and to those of several collectors, who, on thebasis of information compiled by the clerks, collect delinquentaccounts.These clerks, meterreaders, and collectors work undersupervision of an office supervisor, who in turn is responsible to theEmployer's accounting department, and ultimately to its treasurer.On the basis of the above evidence, we find that the meterreaders'interests are more closely related with office clerical employees, and,in accordance with our usual practice, we shall exclude them from thedistribution and service Unit .4The record contains only scant evidence concerning the exact dutiesof the warehouse clerk. Since the available evidence is insufficient toenable us to determine whether he is a plant clerical or office clericalemployee, we shall permit him to vote subject to challenge in theelection directed herein.Accordingly, we find that the following employees constitute sepa-rate units appropriate for collective bargaining within the mean-ing of Section 9 (b) of the Act :(1) In Case No. 10-RC-6.1150:.All employees in the accountingdepartment of the' Employer's Marietta, Georgia, office, includingmeterreaders, clerks, and collectors, but excluding guards and super-visors as defined in the Act.5?Both the chief clerk and chief dispatcher are responsible for the proper performanceof'their duties to the shop superintendent of the Employer's service center.*Louisiana Gas ServiceCo.,126 NLRB 147, 150.6We are administratively satisfied that the Petitioner submitted an adequate showingof interest to direct an election in this unit.However, as the unit herein found to beappropriate is larger than the unit originally sought, the Petitioner may withdraw itspetition in Case No.10-RC-6452,without prejudice,upon written notice to the RegionalDirector within 10 days after issuance of this Decision and Direction of Elections. 244DECISIONSOF NATIONAL LABOR RELATIONS BOARD(2) In Case No. 10-RC-6504:All distribution and service employ-ees of the Employer's Macon, Georgia, division, including crewmen,distributionmechanics, laborers, meter repairmen, servicemen, andhelpers, but excluding meterreaders, office clerical employees, guards,and supervisors as defined in the Act.[The Board dismissed the petition in Case No. 10-RC-6411.][Text of Direction of Elections omitted from publications]An election eligibility list, containing the names and addresses of all the eligiblevoters in each of the respectiveunits in which an election is herebydirected,must befiled by theEmployer withthe RegionalDirectorfor Region 10 within7 days after thedate of this Decision,Order, and Direction of Elections.The Regional Directorshall makeeach such list availableto all parties to the elections.No extension of time to file theselists shall be grantedby the Regional Director except in extraordinarycircumstances.Failure to comply with this requirementwith respectto an election herein directed shallbe grounds for setting aside that election whenever proper objections are filed.ExcelsiorUnderwear Inc., at al.,156NLRB 1236.Graber Manufacturing Company, Inc.andLodge No. 1406, Inter-national Association of Machinists,AFL-CIO.Cases Nos. 30-CA-174, and 30-CA-228.April 21,1966DECISION AND ORDEROn December 17, 1965, Trial Examiner Fannie M. Boyls issued herDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommendingthat it cease and desist therefrom and take certainaffirmativeaction, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner'sDecision and brief in support thereof.The Charging Partyalsofiled exceptions to the Trial Examiner's Decision, and Respond-ent filed ananswerthereto.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and briefs, and the entire recordin this proceeding, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]158 NLRB No. 37.